   Case 2:18-cv-00676-MHT-SMD Document 14 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TERRY L. BRIGGS,                  )
                                  )
     Petitioner,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:18cv676-MHT
                                  )                (WO)
MICHAEL STRICKLAND and            )
STEVEN T. MARSHALL,               )
                                  )
     Respondents.                 )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The       United       States       Magistrate         Judge's

recommendation (Doc. 12) is adopted.

    (2) The petition for writ of habeas corpus (Doc. 1)

is denied as time-barred.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket     as   a   final     judgment
   Case 2:18-cv-00676-MHT-SMD Document 14 Filed 06/11/21 Page 2 of 2




pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
